A. J. WALKER, C. J.
1. The objection to the plaintiff’s medical license was not well taken, and does riot seem to be now insisted on. The Code ($ 975) made the license competent evidence, without proof of the signar tures.
[2.] The plaintiff had been attending upon'Lumpkin before the dispatch and letter from tbe defendant 'were shown to him. It was permissible for him to show that his services afterwards were rendered under the employment of the defendant. Eor that purpose, ..the parts of the answer of the witness Batchelor to the-second interrogatory to-which objection - was made, were admissible. The witness, in saying that the plaintiff spoke -of discontinuing his «visits, does not give a .conclusion from what was said, but ■states the substance of the declaration; and the declaration was admissible, because it-was a part of tbe res gestos. We think that the witness uses the word “understanding” in the sense of learning. The whole evidence objected to means nothing more than this. The plaintiff .spoke of discontinuing his visits ; the witness showed him the dispatch and. letter; the plaintiff was told tbe defendant was able to *152pay; and the witness requested him to continue bis attendance, and he did so. The evidence seems all to belong to a transaction- hearing directly, upon the material question of the case, and was admissible... The objection, that th© dispatch and letter exhibited with the deposition of Batchelor were not identified by the commissioner* is not sustained by the record.
[3.] The. receipt of the Providence Infirmary, and the evidence offered in connection with it, were properly ex^eluded. The entire matter was irrelevant. i It showed a compliance on the part of the defendant with his contract with the infirmary j hut.it. could cast no, light upon the question, whether the defendant was the debtor of the plaintiff. There was no proposition to show that the plaintiff’s debt was embraced in the account to which the receipt pertained. Indeed, the contrary is shown by the record.
[4.] The first charge requested, to the effect that the telegraphic dispatch did not import an obligation to pay any person unconnected with the infirmary, presented, as-we think, too narrow a view of that instrument. The telegraphic dispatch requests the infirmary to show to Mr. Lumpkin every attention,, and proposes to pay expenses. This proposition to pay .expenses..is accompanied with the announcement, that the defendant had jpst learned of the accident to Mr. Lumpkin, which made him a subject for nursing as well as medicallancf surgical treatment. The dispatch is, therefore, to-,be construed in-reference to the condition of Mr. L.; and we think it .must be regarded as authorizing the procurement by the infirmary, for thew.ounded man, of .whatever his situation made necessary» although it might be supplied' by. a person not connected with the infirmary, and as obligating the defendant to pay the person furnishing, tbe same. , The charge was* therefore, properly refused.
[5.] In a letter written two days after the telegram, and addressed to Batchelor, the defendant, after speaking upon tfie subject of his going to Mobile, where Mr. Lumpkin *153was, said v “But, if disappointed in so doing, may I not rely upon your providing for David as you or his attending physician may think best.” This letter, when considered in reference, to the contents of the telegram, which had been handed to Batchelor, and by him answered, must be understood'to confer authority upon Batchelor to secure the attendance of such physician as he thought “best,” at the. expense of the defendant. This letter was not a guaranty, of such account as-might be contracted for Lumpkin’s Benefit, nor was it an authority to Batchelor to guaranty such debt. It was an authority to Batchelor to act for the defendant in- the procurement of necessaries ; and the defendant’s liability upon the plaintiff’s account was original. The law of guaranty has nothing to do with the case, and the second charge asked was properly refused.
[6.] Although the plaintiff may, at the outset, have rendered his services solely on Lumpkin’s responsibility, he was not bound to continue his services in the same way. He had made no special contract, which would have been broken by the cessation of his services. There is nothing in the ordinary relation between a physician and his patient, which would prevent the former from discontinuing his services upon the account of the latter, and entering into a contract with another for the payment of the charges for his subsequent attendance. We perceive no reason why the assent of the patient to the making of such a- contract should be necessary. There was, therefore, no error in., the refusal of the-third and fourth charges requested.
Affirmed.